Case 2:19-cv-02336-JTF-tmp Document 24-1 Filed 06/06/19 Page 1 of 4   PageID 168




                                                                              EXHIBIT
                                                                                   A
Case 2:19-cv-02336-JTF-tmp Document 24-1 Filed 06/06/19 Page 2 of 4   PageID 169
Case 2:19-cv-02336-JTF-tmp Document 24-1 Filed 06/06/19 Page 3 of 4   PageID 170
Case 2:19-cv-02336-JTF-tmp Document 24-1 Filed 06/06/19 Page 4 of 4   PageID 171
